EXHIBIT CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (“Agreement”) is entered as of December 9 , 2008 and made effective December 12, 2008 by and between Michael J. McClane (“Consultant”) and U.S. Auto Parts Network, Inc. (“Company”). RECITALS Company desires to engage Consultant, as an independent contractor, to perform the services described in this Agreement and Consultant desires to perform such services for the Company, in accordance with the terms and conditions set forth in this Agreement.This Agreement is not an employment agreement, nor does there exist any intent between Consultant and Company to create an employment relationship between Company and Consultant. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, the parties agree as follows: 1.Consulting Services.Consultants agree to provide the ongoing and transitional services that a Chief Financial Officer would provide to a company, and such other services as may be agreed to by the parties hereto (collectively, the “ Consulting Services ”).These services will include transitioning the duties of a Chief Financial Officer to other Company employees as well as to any new Chief Financial Officer who may be hired by Company during the consulting period.These services will also include participating in the annual audit of the Company’s financials for the year ending December 31, 2008.Consultant will perform the Consulting Services as requested by the Chief Executive Officer or the Board of Directors of Company.Consultant shall utilize the highest professional standards of practice in performing services for the Company. Company shall not dictate the work hours of Consultant and, except as otherwise specified herein, shall not have the right to control the manner, means or method by which Consultant performs the Consulting Services, but rather, shall be entitled only to direct Consultant with respect to the expected results of the Consulting Services and the due dates for such results to be delivered to Company. 2.Term.This Agreement shall terminate on March 31, 2009, unless earlier terminated by the Company for Cause or extended by the mutual written agreement of the parties.“Cause ” shall mean (i) the commission of any act of fraud, embezzlement or dishonesty by Consultant, (ii) Consultant’s breach of any obligation under this Agreement, including obligations relating to the Confidential Information (as defined below), or (iii) any other misconduct by Consultant adversely affecting the business or affairs of the Company (or any affiliate) in any manner.Consultant’s obligations described in Sections 4 through 8 shall survive termination of this Agreement. In the event the applicable circumstance set forth in subparagraphs (ii) or (iii) above is capable of cure by Consultant, then Company shall not terminate this Agreement “with cause” without having first given the Consultant written notice of the circumstance, such notice stating details thereof and the Company’s allegation of the Consultant’s breach with respect thereto and affording Consultant ten (10) business days after receipt of such notice to cure such circumstance, breach or default. 3.Fees and Expenses. (a)At execution of this Agreement, Company shall pay Consultant a retainer of $20,000.Consultant’s hourly billing rate shall be $500 for the month of December and shall be reduced to $200 for hours billed as of January 1, 2009.
